DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                     CARYN HALL YOST-RUDGE,
                            Appellant,

                                     v.

           A to Z PROPERTIES, Inc., a Florida Corporation,
                            Appellee.

                               No. 4D19-1174

                           [August 15, 2019]

  Appeal of nonfinal order from the Circuit Court for the Nineteenth
Judicial Circuit, Martin County; William L. Roby, Judge; L.T. Case No.
2016CA000484.

  Caryn Hall Yost-Rudge, Stuart, pro se.

  Michael J. Mortell, Stuart, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, KLINGENSMITH and KUNTZ, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.